EXHIBIT 99.1 ATWOOD OCEANICS ANNOUNCES CONTRACT FOR THE ATWOOD MANTA FOR IMMEDIATE RELEASE HOUSTON, October 3, 2012 Atwood Oceanics, Inc.(NYSE: ATW) announced today that one of its subsidiaries has been awarded a contract by CEC International, Ltd. for the newbuild jackup Atwood Manta.The day rate for the work in the Gulf of Thailand and offshore Malaysia will be $145,000 and the award is for a firm duration of 12 months.The Atwood Manta is currently under construction with PPL Shipyard PTE LTD in Singapore and will have a rated water depth of 400 feet, accommodation for 150 personnel and significant offline handling features.Contract commencement is expected in December 2012 in direct continuation of shipyard delivery, currently anticipated to be late November 2012. Atwood Oceanics, Inc. is an international offshore drilling contractor engaged in the drilling and completion of exploratory and developmental oil and gas wells. The company currently owns 11 mobile offshore drilling units and is constructing three ultra-deepwater drillships and two high-specification jackups. The company was founded in 1968 and is headquartered in Houston, Texas.Atwood Oceanics, Inc. common stock is traded on the New York Stock Exchange under the symbol "ATW." Contact: Mark L. Mey (281) 749-7902 Forward Looking Statements Statements contained in this press release with respect to the future, including the expected delivery of the vessel, contract commencement and the length of the firm contractual commitment, are forward-looking statements. These statements reflect management's reasonable judgment with respect to future events. Forward-looking statements are subject to numerous risks, uncertainties and assumptions and actual results could differ materially from those anticipated as a result of various factors including: uncertainties related to the level of activity in offshore oil and gas exploration and development; oil and gas prices; competition and market conditions in the contract drilling industry; the risks inherent in the construction of a rig; delays in the commencement of operations of a rig following delivery; our ability to enter into and the terms of future contracts; possible cancelation or suspension of drilling contracts; the availability of qualified personnel; labor relations; operating hazards and risks; terrorism and political and other uncertainties inherent in foreign operations (including risk of war, civil disturbances, seizure or damage to equipment and exchange and currency fluctuations); the impact of governmental and industry laws and regulations; and environmental matters. These factors and others are described and discussed in our most recently filed annual report on Form 10-K, in our Forms 10-Q for subsequent periods and in our other filings with the Securities and Exchange Commission which are available on the SEC's website at www.sec.gov. Each forward looking statement speaks only as of the date of the particular statement and we undertake no duty to update the content of this press release or any forward-looking statement contained herein to conform the statement to actual results or to reflect changes in our expectations.
